NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1215

                                   MORRIS REESE,

                                                      Plaintiff-Appellant,

                                           v.

                     SOUTHWESTERN BELL TELEPHONE, L.P.,

                                                      Defendant-Appellee,

                                          and


                               GTE SOUTHWEST, INC.,

                                                      Defendant-Appellee.


       Jeffrey S. Levinger, Hankinson Levinger LLP, of Dallas, Texas, for plaintiff-
appellant. With him on the brief was David H. Judson, Law Office of David H. Judson,
of Dallas, Texas.

       Constantine L. Trela, Jr., Sidley Austin LLP, of Chicago, Illinois, for defendant-
appellee Southwestern Bell Telephone, L.P. With him on the brief was Michael J.
Songer, Crowell & Moring LLP, of Washington, DC.

       James H. Wallace, Jr., Wiley Rein LLP, of Washington, DC, for defendant-
appellee GTE Southwest, Inc. On the brief were Leonard C. Suchyta and Caren K.
Khoo, Verizon Corporate Resources Group LLC, of Basking Ridge, New Jersey. Of
counsel was Kevin P. Anderson, Wiley Rein LLP, of Washington, DC.

Appealed from: United States District Court for the Eastern District of Texas

Judge David J. Folsom
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1215

                                 MORRIS REESE,

                                                            Plaintiff-Appellant,

                                         v.

                    SOUTHWESTERN BELL TELEPHONE, L.P.,


                                                            Defendant-Appellee,

                                        and

                             GTE SOUTHWEST, INC.,


                                                            Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States District Court for the
                         Eastern District of Texas

in CASE NO(S).           2:07-CV-219.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, RADER, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED October 6, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk